EXHIBIT 10.4

 

TO:    William R. McLennan FROM:    James J. Herb DATE:    March 10, 2005
SUBJECT:    LETTER OF UNDERSTANDING- EXPATRIATE ASSIGNMENT

 

This letter confirms our mutual understanding of the terms and conditions
applicable to your assignment effective April 1, 2005. This letter shall be read
in conjunction with your offer letter dated February 1, 2005 (the “Offer
Letter”). To the extent any term herein conflicts with a term in the Offer
Letter, the Offer Letter shall govern. As President of Asia-Pacific Operations
for ModusLink (“the Company”) you will report to Joseph Lawler, CEO and will be
located at our Singapore location. The assignment is for a period of two years,
but may be extended upon mutual agreement, and may be terminated at management’s
sole discretion.

 

This assignment is subject to obtaining any appropriate permits for employment
and residence in Singapore, as well as your acceptance of the terms and
conditions outlined in this letter.

 

The following sets forth the compensation and benefits provisions of your
assignment. Please understand that these terms and conditions will be in effect
for the period of this assignment and will not necessarily apply to future
transfers or assignments.

 

Base Salary

 

Your annual base salary will be USD $325,000 and will be used for purposes of
determining differentials and bonuses as described in this letter. Differentials
will be adjusted to reflect the impact of any salary changes that occur during
your international assignment. Future normal merit increases may occur based on
the ModusLink compensation policies in effect at that time and in management’s
sole discretion.

 

Executive Bonus Plan

 

You are eligible to participate in the Executive Bonus Plan for ModusLink with a
target equal to 60% of your annual salary. All rules for eligibility and pay out
of bonuses will be in accordance with the terms of the plan in effect at that
time.

 

Benefits

 

You may participate in benefit programs as applicable to comparable employees in
the United States. Benefits determined by base salary will be calculated
exclusive of any allowance, differential, bonuses or similar additional
payments. Payroll deductions will be applied for hypothetical taxes, applicable
US social programs, Company benefit programs, and the like.

 

Paid time off and holidays will be scheduled based on practices in effect in the
Singapore facility.

 

1



--------------------------------------------------------------------------------

Goods and Services Allowance

 

The Goods and Services Allowance is intended to reimburse you for certain
increased living costs (excluding housing and utilities), which may result when
living costs in Singapore exceed those in the United States.

 

The Goods and Services Allowance is determined using your base salary and may be
adjusted up or down due to fluctuation in costs in the home and host countries
and in the exchange rate. This allowance begins when you move into housing in
Singapore and ends upon vacating said housing. The current Goods and Services
allowance available to you is USD $20,328 per year, paid bi-weekly.

 

Housing and Utilities Differential

 

The Company will pay your actual monthly housing fee and utilities up to 16,000
Singapore dollars per month, excluding personal telephone expenses. The Company
must approve housing and rental terms in advance.

 

As your contribution toward your housing costs, a deduction will be taken
representing US housing costs. The monthly deduction of USD $3,486 per month,
taken pre-tax, will continue for the duration of your assignment in Singapore
and may be renegotiated if the assignment is extended.

 

The deduction and payment of housing will begin when you move into the Singapore
residence.

 

You will not be entitled to a cash reimbursement should the actual costs
incurred fall below 16,000 Singapore dollars per month.

 

Additionally, should you determine to sell your existing home in the US, the
Company will reimburse you for reasonable closing and brokerage costs associated
with such sale.

 

Transportation Allowance

 

The Company will provide an automobile for business use per existing norms and
standards in Singapore. In addition, the Company will provide you a USD $1,000
per month transportation allowance.

 

Membership(s)

 

The Company agrees to pay your annual membership fee of USD $15,750 to the
American Club.

 

Home Leave

 

You and your family will be entitled to one round trip return to the US per year
via business class air travel. If you choose to travel to another country in
lieu of a return to the US, the Company will reimburse you for the trip at
business rates provided that the cost is lower than a flight to the US. Should
the need arise to return to the US for an emergency situation, the Company will
reimburse you and your family for round trip coach airfare.

 

2



--------------------------------------------------------------------------------

Relocation Allowance

 

The company will reimburse you for all reasonable and customary expenses
associated with your family’s move from the US to Singapore, business class
airfare included. Additionally, the Company shall reimburse you up to USD
$500.00 per month for the storage of personal belongings and household goods not
shipped over to the host country during the term of the assignment. Upon
completion of this assignment, and/or provided that you physically remain in the
host country for a minimum of two years during the assignment, the same
arrangement will be offered to you to repatriate to the US. Repatriation will be
to any ModusLink place of business relating to a new assignment within the
Company or to any state in the continental US should you terminate employment
with ModusLink. Further, should you initiate termination of your employment with
the Company for other than Good Cause, before the end of this assignment, you
will be required to reimburse the Company for all relocation costs outlined in
this agreement.

 

The Company will also provide you with a Relocation Allowance of USD $10,000 net
of applicable withholdings. This allowance is intended to cover any
miscellaneous expenses you might incur in connection with your relocation that
are not covered elsewhere in the Relocation Policy. During the Repatriation
process back at the conclusion of the assignment, you will be provided with a
Relocation Allowance equal to USD $10,000 of base salary, net of applicable
withholdings.

 

Tax Equalization

 

Tax equalization is provided to:

 

  •   Ensure that no additional tax liability or benefit as a result of having
an assignment outside the US is effected.

  •   Provide assistance to ensure compliance with US expatriate tax laws as
well as the tax laws of the host country

 

The Company, through our tax consultant, will provide tax preparation assistance
to ensure compliance with US tax laws as well as the laws of Singapore. You are
responsible to pay any tax liabilities incurred.

 

Interest or penalties imposed by tax authorities as a result of improper
reporting or delays in providing necessary documents by you to our tax
consultant will be your responsibility.

 

Termination of Appointment

 

Your employment with the Company will be “at-will.” This means that your
employment with the Company may be terminated by either you or the Company at
any time and for any reason or for no reason, with or without notice (except
with respect to an Equal or Greater Position as detailed in your Offer Letter).

 

3



--------------------------------------------------------------------------------

Agreement

 

If you are in agreement, please sign and return an original copy of this letter
to my attention at:

 

ModusLink Corporation

1100 Winter Street Suite 4600

Waltham, MA 02451

 

If you have any questions regarding the terms of this letter of understanding,
overseas conditions of employment, or repatriation, I will be happy to discuss
them further.

 

/s/ James J. Herb

--------------------------------------------------------------------------------

 

3/10/05

--------------------------------------------------------------------------------

James J. Herb   Date SVP, Human Resources    

 

I have read and accept the conditions of my assignment and repatriation as
outlined. I understand that nothing contained herein shall be considered a
guarantee of employment for the estimated duration of the assignment.

 

AGREED TO:    

/s/ William R. McLennan

--------------------------------------------------------------------------------

 

3/10/05

--------------------------------------------------------------------------------

William R. McLennan   Date

 

4